Citation Nr: 1717879	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).  

2.  Entitlement to special monthly compensation (SMC) due to loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an RO hearing in June 2011 and a transcript thereof is on file.  

The Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C., in his December 2011 substantive appeal (VA Form 9).  However, in correspondence dated March 16, 2012, his representative stated the Veteran's desire to withdraw his hearing request.  Therefore, the Board finds that the Veteran's request for a Board hearing before a Veterans Law Judge has been withdrawn.  38 C.F.R. § 20.702(e).  

A June 2014 Board decision found that the Veteran had properly withdrawn from appellate consideration an issue of entitlement to service connection for rotator cuff tendinitis of the right shoulder.  That decision granted an increase from a 50 percent rating for service-connected posttraumatic stress disorder (PTSD) to 100 percent, and found that this grant mooted the claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).  Claims for service connection for erectile dysfunction and for SMC due to loss of use of a creative organ were remanded for further development.  

A July 2014 rating decision effectuated the grant of a 100 percent disability rating for PTSD and granted SMC based on housebound criteria and determined that basic eligibility to Dependents' Educational Assistance (DEA) was established.  

A November 2015 rating decision granted service connection for diabetes mellitus, type II, as associated with herbicide exposure, and assigned an initial 20 percent disability rating, all effective October 16, 2015.  That decision also increased the 60 percent rating for residuals of prostate cancer, SP external beam radiation therapy, to 100 percent effective May 21, 2015.  The Veteran initiated an appeal of that decision by filing a Notice of Disagreement in December 2015 but following the issuance of a Statement of the Case (SOC) in February 2017 that appeal was not perfected by the filing of a Substantive Appeal, VA Form 9, or equivalent.  Thus, this matter is not before the Board for appellate consideration.  

An April 2017 rating decision confirmed and continued the 100 percent disability rating for residuals of prostate cancer, SP external beam radiation therapy.  

In considering this appeal, the Board has reviewed documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 4, 2011 VA genitourinary examiner reviewed the records and reported that the Veteran had had ED beginning in 2007, with difficulty maintaining an erection which had progressively worsened.  He had no history of neoplasm or general systemic symptoms due to genitourinary disease.  It was stated that the most likely etiology of the ED was "[m]edication."  The Veteran now used oral medication and a vacuum pump device. He was taking Levitra, without much benefit.  He was being treated for hypertension and for PTSD.  After a physical examination it was noted that the Veteran was retired due to his PTSD.  The diagnosis was ED.  It was opined that the ED was less likely as not due to medications for service-connected PTSD.  A causal relationship with PTSD medications was less than 50/50 since hypertension medications were also involved and he had had ED several years ago due to his blood pressure medications.  The VA records documented that the ED was due to Lisinopril for hypertension, not PTSD medications.  Citation was made to a February 23, 2010, VA outpatient treatment (VAOPT) record which stated that the Veteran was still having problems with ED which he attributed to Lisinopril, which he had taken since October 2008.  He wanted to continue taking that medication because it seemed to control his blood pressure but he also wanted to try medication to improve his ED.  

However, at the June 2011 RO hearing the Veteran testified that he had not reported that he believe is hypertension medication was the cause of his ED and, in fact, he had worked himself off of that medication (but, implied that he continued to have ED).  Levitra had not been of much help.  Page 8 of that transcript.  

On VA genitourinary examination on February 1, 2012 it was reported that the Veteran had been diagnosed as having prostate cancer in December 2011, when a biopsy had revealed adenocarcinoma.  The cancer was active and his current protocol was watchful waiting.  It was reported that had had voiding dysfunction due to benign prostatic hypertrophy (BPH).  It was also reported that he had had ED for the last 2 years.  The ED was less likely than not attributable to prostate cancer.  

In a November 2012 statement the Veteran's then representative cited to studies, with citation to Internet sources, for the proposition that combat veterans with PTSD have a greater incidence of ED as well as the impact of medications for PTSD.  

In a July 2015 statement the treating VA clinical therapist at a Vet Center reported that the Veteran had been treated since September 2012 "primarily for depression secondary to PTSD and his psychological reactions to Erectile Dysfunction which is also secondary to depression and PTSD."  

In October 2015 an addendum opinion was obtained from the examiner that conducted the January 4, 2011 VA genitourinary examination.  That examiner the majority of medical literature did not support a causal relationship between PTSD or medications for PTSD and the claimed ED in cases when there were multiple other more likely risk factors, as stated in the original January 2011 VA examination report.  

A March 7, 2017, VAOPT record stated that the Veteran had been given a vacuum erection device for ED in January 2011 and had been on Viagra and Levitra, all with minimal success "likely related to the development of his prostate cancer and then subsequent treatment.  [He had] never been cancer free.  Still has prostate cancer."  

On the other hand, on VA genitourinary rating examination on March 31, 2017 it was reported that while the Veteran had voiding dysfunction as a residual of his prostate cancer, he had ED but the etiology was unknown, having started before the prostate cancer.  On the other hand, it was also stated that the ED was not as likely as not attributable to the prostate cancer.  

There is no medical opinion of record addressing whether the Veteran's progression of his prostate cancer, to the extent that radiation therapy has been required had contributed to his claimed ED, nor has any medical opinion addressed the impact, if any, of his service-connected diabetes mellitus with respect to his ED, or the combined effect of his service-connected disorders, if any.   Thus, further development is required to address these concerns.  

Because the issue of entitlement to SMC due to loss of use of a creative organ is inextricably intertwined with the issue of service connection for ED, and since a grant of the latter benefit would impact whether the Veteran is entitled to SMC, this matter must be remanded as well. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims files to an appropriate official clinician for the purpose of determining whether the Veteran's service-connected residuals of prostate cancer, SP external beam radiation therapy, or his service-connected diabetes mellitus, or medication for PTSD have either singly or jointly caused or contributed to the development of the Veteran's claim ED.  

The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The claims file and a copy of this Remand must be made available to the clinician.  

The clinician should note in the opinion that the claims folder and the Remand have been reviewed. 

After reviewing the claims file, the examiner should offer an opinion on the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ED is caused OR aggravated by the Veteran's service-connected residuals of prostate cancer, SP external beam radiation therapy? 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ED is caused OR aggravated by the Veteran's service-connected PTSD?

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ED is caused OR aggravated by the Veteran's service-connected diabetes mellitus?  

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ED is caused OR aggravated by the Veteran's service-connected (a) residuals of prostate cancer, SP external beam radiation therapy; (b) diabetes mellitus; (c) PTSD; and/or (d) medication for his service-connected PTSD?  

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ED is caused OR aggravated by any combination of the above? 

In reaching any opinion the clinician is requested to consider and comment upon the contentions in the November 2012 statement of the Veteran's then representative as to the impact, if any of PTSD and any medication for PTSD.  

In reaching any opinion the clinician is requested to consider and comment upon the statements by the Veteran that he has continued to have ED despite weaning himself off of medication used to control his nonservice-connected hypertension.  

All opinions expressed should be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

